ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-15 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 18 May 2021 is being considered by the examiner.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 10-11, 5 and 15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by LEE (US 2016/0142980 A1).
Regarding claims 1, 10, 11 and 15, LEE discloses a communication device that transmits a response frame (CTS frame), comprising: (“A method of transmitting a frame is provided by a first device belonging to a first BSS in a wireless communication network.”)
	a generating unit configured to generate the response frame in which information used for identification of a BSS to which the communication device belongs or information used for identification of an own device is included in or after a padding bit specified in IEEE 802.11; and
	a transmitting unit configured to transmit the response frame. 
([0088]: “The WLAN device may include a medium access control (MAC) layer and a physical (PHY) layer according to the IEEE (Institute of Electrical and Electronic Engineers) standard 802.11.”)
([0123]: “the STA1 may transmit an RTS frame to the STA2 after performing backoff.  Upon receiving the RTS frame, the STA2 may transmit a CTS frame as a response of the CTS frame after SIFS.”)
	([0314]: “the OBSS CTS information field carries OBSS CTS information.  The BSS color field carriers a BSS color ID of a BSS to which a device, i.e., a receiving device, transmitting the STCTS frame belongs.  The address padding field includes address padding bits that are padded to set a value of the RA field as a unique address.”

    PNG
    media_image1.png
    442
    710
    media_image1.png
    Greyscale

	Regarding claim 6, LEE further discloses the communication device according to claim 1, wherein the information used for the identification of the BSS includes a BSS color, 
	the response frame includes a CTS or an ACK, and
	the communication device includes an access point device or a station device.  (see figure 48, “BSS Color ID”) and figure 9.

    PNG
    media_image2.png
    250
    498
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2-5, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (US 2016/0142980 A1) in view of LEE et al. (US 2015/0312386 A1), hereinafter LEE386.
	Regarding claims 2-5, 9, 14 and 18, LEE discloses wherein the identifying unit identifies the BSS on a basis of the information used for the identification of the BSS in a case in which information notifying that the information used for the identification of the BSS is included in the response frame is included in or before the padding bit.

    PNG
    media_image3.png
    303
    611
    media_image3.png
    Greyscale

([0301]: “The BSS color field carries a BSS color ID of a BSS to which a device, i.e., a transmitting device, transmitting the STRTS frame belongs.  In some embodiments, the BSS color ID may be used as address padding bits for setting a value of the TA field as a unique address.”)
It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to configure the BSS in the response frame in or before the padding bit.

	Regarding claim 8, LEE fails to explicitly disclose the communication device according to claim 1, wherein the information used for the identification of the own device includes information related to an AID,
	the response frame includes CTS or an ACK, and
	the communication device includes an access point device or a station device.
	LEE386, in the same field of invention, discloses this feature. ([0106]: (1) In control frames of subtype PS-Poll, the duration/ID field carriers an association identifier (AID) of a device that transmitted the frame in the 14 least significant bits (LSBs), and the 2 most significant bits (MSBs) both set to 1.  The value of the AID is in the range 1 to 2007.”)
	It would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine LEE with LEE386 so for identify a device that transmitted the frame.
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. US 11,012,180 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 of the application encompass the claimed invention in US 11,012,180 B2.

Application claim 1:
    A communication device that transmits a response frame, comprising circuitry configured to:
    generate the response frame in which first information used for identification of a BSS to which the communication device belongs or second information used for identification of the communication device is included in or after padding bits specified in IEEE 802.11; and 
    transmit the response frame.
US 11,012,180 B2 claim 1:
    A communication device that transmits a response frame, comprising circuitry configured to;
    generate the response frame in which information used for identification of a BSS to which the communication device belongs or information used for identification of an own device is included in or after a padding bit specified in IEEE 802.11;
    add a footer including the information used for the identification of the BSS after the padding bit; and
    transmit the response frame.


Allowable Subject Matter
10.	Claims 7, 12-13 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form including all of the limitations of the base claim and any intervening claims (ii) A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting.
11.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art made of record fails to teach in combination wherein the generating unit adds a footer including the information used for the identification of the BSS after the padding bit.  The footer shows in figure 5 directed to the allowable feature.

    PNG
    media_image4.png
    293
    687
    media_image4.png
    Greyscale

The prior art made of record fails to disclose “set a first transmission suppression period in a case in which the BSS is identified as a first BSS to which the communication device belongs; and
set a second transmission suppression period in a case in which the BSS is identified as an OBSS that overlap the first BSS.”
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135.  The examiner can normally be reached on 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRENDA H. PHAM
Primary Examiner
Art Unit 2412


/BRENDA H PHAM/Primary Examiner, Art Unit 2412